Citation Nr: 0839897	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served as a member of the recognized guerilla 
service (RGS) from March 1945 to October 1945, and as a 
member of the regular Philippine Army (RPA) from October 1943 
to October 1945.  He died in April 1969.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
service connection for the veteran's cause of death.  The 
appellant's Notice of Disagreement (NOD) was received in 
November 2004.  A Statement of the Case (SOC) was issued in 
November 2004, and a Supplemental Statement of the Case was 
issued in March 2005.  The appellant filed a substantive 
appeal in May 2005.  Subsequently, the RO issued further 
SSOC's in June 2005 and March 2006, respectively.  

The appellant did not request a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision in May 1979 denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

3.  Evidence obtained since the May 1979 rating decision 
denying service connection for the cause of the veteran's 
death includes a report of an X-ray examination of the 
veteran dated in March 1947 or within 3 years of service that 
reflects a radiological diagnosis of minimal pulmonary 
tuberculosis, activity undetermined; such evidence is not 
cumulative of previously considered evidence and, when 
considered with in -service and death certificate findings of 
pulmonary tuberculosis, it raises a reasonable possibility of 
substantiating the claim.   

4.  A service department record shows that the veteran was 
discharged because of symptomatic tuberculosis; a private 
medical record dated nearly two years after discharge 
indicates a diagnosis of pulmonary tuberculosis; and the 
certificate of death indicates that the sole cause of the 
veteran's death was pulmonary tuberculosis.

5.  While it was reported upon the March 1947 X-ray 
examination that the activity of the veteran's pulmonary 
tuberculosis was undetermined, given the in-service diagnosis 
of same and the fact that it was the sole cause of the 
veteran's death, it is at least as likely as not that the 
veteran's fatal pulmonary tuberculosis is causally linked to 
active service.


CONCLUSIONS OF LAW

1.  The May 1979 RO decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  With application of the doctrine of reasonable doubt, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background.

In May 1979, the RO denied the appellant's original claim for 
service connection for the cause of the veteran's death, 
stating that the evidence did not indicate that his death was 
due to service-connected disease or injury.  The appellant 
did not appeal this decision and it became final.  See 38 
U.S.C.A. § 7105. 

Reviewing the evidence of record prior to the May 1979 rating 
decision, the Board notes that a certificate of death shows 
that the veteran died in April 1969 at the age of 42.  The 
immediate cause of death was reported as pulmonary 
tuberculosis. 

The veteran's service medical records in the claims file do 
not include a service entry medical examination.  The 
veteran's October 1945 discharge medical examination did not 
include notations regarding tuberculosis.  However, an 
October 1945 service personnel record reveals that the 
veteran was discharged from the Philippine Army after 
displaying slight symptoms of tuberculosis.  

A March 1953 rating decision denied the veteran's claim for 
service-connection for pulmonary tuberculosis.  In their 
decision, the RO noted the lack of a notation regarding 
treatment for the disorder in the veteran's service medical 
records.  The RO also indicated that the only medical 
evidence the veteran submitted in support of his claim was a 
November 1952 private medical record, indicating treatment 
for pulmonary tuberculosis.  The RO stated that the veteran 
had not sufficiently shown evidence of active pulmonary 
tuberculosis during service or within the required regulatory 
period thereafter.  The Board notes that the November 1952 
medical record is not associated with the case file.  

Reviewing the evidence submitted after the May 1979 rating 
decision, a March 1947 private radiological report shows that 
an X-ray examination of the veteran at that time revealed 
pulmonary tuberculosis, minimal, bilateral, activity 
undetermined.  

An April 1979 private medical record indicated that the 
veteran was treated for pulmonary tuberculosis, bilateral, in 
August 1947.  A July 2004 statement, labeled a certification, 
from the same medical facility indicated that "natural 
calamities and termites" had destroyed all copies of 
treatment prior to 1990.

III.  Laws and Regulations

a. Service Connection.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

b.  Cause of Death.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a veteran will be considered as having been 
due to a service- connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports."  38 C.F.R. § 3.312(a).

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Certain chronic diseases that become manifest after 
service "will be considered to have been incurred in or 
aggravated by service . . . even though there is no evidence 
of such disease during the period of service," as long as 
these diseases become manifest to a compensable degree within 
the applicable regulatory time periods. 38 C.F.R. §§ 
3.307(a); see 38 C.F.R. § 3.309.  These specified chronic 
diseases "must have become manifest to a degree of 10 percent 
or more within 1 year (for . . . tuberculosis, within 3 years 
. . .) from the date of separation from service. . . ." 38 
C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 38 
C.F.R. § 3.309(a) qualify as "chronic" for the purposes of 
the regulation, and those include cardiovascular disease (to 
include organic heart disease and hypertension).  38 C.F.R. 
§§3.307(a), 3.309(a). Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946. 38 C.F.R. §3.307(a)(1).

c.  New and Material Evidence.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

d.  Standard of Proof.  38 U.S.C.A. § 5107 sets forth the 
standard of proof applied in decisions on claims for 
veterans' benefits.  An appellant will receive the benefit of 
the doubt when an approximate balance of positive and 
negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Thus, when an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  
Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied 
only if a preponderance of the evidence is against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

IV.  Analysis.

a.  Reopening of the Claim.  Because the appellant's claim 
was previously denied based on a finding that there was 
insufficient clinical or laboratory findings of record to 
confirm that the veteran's pulmonary tuberculosis, which 
caused his death, was present during service or within 3 
years of active duty.  

The March 1947 private X-ray report constitutes new and 
material evidence because it was not before the agency 
decision-makers in May 1979, and it includes X-ray evidence 
indicating that the veteran's tuberculosis had manifested 
within three years after service, the statutory required time 
under 38 C.F.R. § 3.307(a)(3).  The Board is cognizant of 
38 C.F.R. §§ 3.371 and 3.374 regarding the evidence required 
for a private diagnosis of pulmonary tuberculosis but when 
considered with the service department record and death 
certificate indicating a diagnosis of same, the Board finds 
that this evidence relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
evidence is new and material and the claim of entitlement to 
service connection for the cause of death of the veteran must 
be reopened.

b.  Analysis on Merits.  The Board notes that the October 
1945 service personnel record indicates that the veteran had 
symptoms of tuberculosis during service.  The March 1947 
private medical record includes a diagnosis of pulmonary 
tuberculosis based on an X-ray examination, albeit the latter 
evidence includes the notation of "activity undetermined".  
Such evidence is not accompanied by and clinical or 
additional laboratory findings (i.e., positive sputum 
culture) to confirm active pulmonary tuberculosis.  See 
38 C.F.R. § 3.371(a)(1) (2008) regarding the requirement of 
evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis.  However, the April 1969 
death certificate shows that the sole cause of the veteran's 
death was pulmonary tuberculosis and there is no competent 
evidence to indicate otherwise.  And unlike private evidence 
of a diagnosis of active pulmonary tuberculosis, which 
requires that it must be confirmed by acceptable clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment, 38 C.F.R. § 3.374 states that such a diagnosis 
will be acceptable when provided in service department 
records.

In summation, a service personnel records indicates that the 
veteran was discharged because of symptomatic (active) 
tuberculosis, a private medical record dated nearly two years 
after discharge indicates a diagnosis of pulmonary 
tuberculosis (activity undetermined), and the certificate of 
death indicates that the sole cause of the veteran's death 
was pulmonary tuberculosis.  While it was reported upon the 
March 1947 X-ray examination that the activity of the 
veteran's pulmonary tuberculosis was undetermined, given the 
in-service diagnosis of same and the fact that it was the 
only cause of the veteran's death, it is at least as likely 
as not that the veteran's fatal pulmonary tuberculosis began 
during active service.  With application of the doctrine of 
reasonable doubt, the Board finds that service connection for 
the cause of the veteran's death is warranted.  38 U.S.C.A. 
§§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.312.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for cause of the veteran's 
death.  

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


